Citation Nr: 0621618	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-14 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran had three periods of active duty in the United 
States Army: from November 1985 to December 1985, from 
January 1988 to June 1988 and from November 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  Specifically, the veteran is 
appealing a June 1998 rating decision which increased his 
service-connected low back disability to 40 percent 
disabling, and an April 2005 rating decision which denied his 
claim for TDIU.  The veteran perfected appeals for both 
decisions.  This case was remanded by the Board in August 
2005 for further procedural development.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 

Issues not on appeal

In August 2005, the Board denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder and an undiagnosed illness manifested by joint pain.  
The Board's decision is final, and those issues will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2005).

Representation

The Board notes that the veteran was previously represented 
by an attorney, Robert V. Chisolm, Esq.  However, in a 
November 2005 letter, Mr. Chisolm informed the veteran that 
he could no longer represent him in this case.  The veteran 
has not sought other representation.  Since this case is 
being remanded, the veteran will have the opportunity to 
secure the services of another representative if he so 
desires.


REMAND

It appears that the record on appeal may be incomplete.  
Specifically, the veteran testified during his April 2006 
personal hearing that he was unable to obtain updated 
treatment records from the Boston VA Medical Center (also 
known as the Jamaica Plain VA Medical Center).  See the April 
2006 hearing transcript, page 3.  

Review of the claims folder shows that the veteran has sought 
treatment from four VA facilities.  The most recent records 
from those facilities are dated as follows: June 2003 from 
the VA Boston outpatient clinics at Jamaica Plain and West 
Roxbury; November 2003 from the Worcester outpatient clinic; 
and August 2004 from the VA Medical Center in Providence.  
Updated treatment records must be associated with the claims 
folder, as they could potentially affect the outcome of both 
issues currently on appeal.  

The Board regrets having to once again remand this issue.  
However, the veteran, who is now unrepresented, has indicated 
his inability to locate VA outpatient records.  To ignore the 
veteran's request for assistance would be a violation of VA's 
obligations with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 
U.S.C.A. § 5103A (West 2002).

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should identify any recent 
medical examination, hospitalization 
or treatment records pertaining to the 
veteran's service-connected low back 
disability.  Any such records so 
identified should be obtained, to the 
extent possible, to include updated 
records from the Providence VAMC 
[dated after August 2004], the 
Worcester outpatient clinic [dated 
after November 2003] and the Boston 
outpatient facilities in Jamaica Plain 
and West Roxbury [dated after June 
2003].  Any records so obtained should 
be associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to an increased 
disability rating for the service-
connected low back disability and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, VBA 
should provide the veteran and his 
representative, if any,  with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


